Appeal from an order denying appellant’s motion to vacate a final order in an article 78 proceeding and to remit the matter to the State Rent Administrator. The appellant was not a party to that proceeding, which was brought to review a determination of the State Rent Administrator granting a protest to an order of a Local Rent Administrator which granted a certificate of eviction. The final order sought to be vacated annulled the determination of the State Rent Administrator and' directed the issuance of a certificate of eviction. Order unanimously affirmed, without costs. (Cf. Matter of Brown, Harris, Stevens, Inc., v. Abrams, 2 A D 2d 376.) Present — Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ.